DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/08/2021 has been entered.  Claims 1-20 remain pending.  Claims 2-3, 5-8, and 13-20 were previously withdrawn.
	The previous rejections of claim 12 under 35 USC 112(b) and each of the 35 USC 102(a)(1) and 35 USC 103 rejections are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diederich, “Water-Soluble Tetraoxa[n.1.n.1]paracyclophanes: Synthesis and Host-Guest Interactions in Aqueous Solution”, Chemische Berichte, 1985, 118(9), 3588-3619.
Regarding claims 1, 4, and 11, Diederich discloses the following 1,1-bis(4-hydroxyphenyl)cyclohexane:

    PNG
    media_image1.png
    328
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    345
    media_image2.png
    Greyscale

which meets the limitations of formula (IV) of the instant claims wherein R1 and R2 at each occurrence are each independently haloalkyl; p=q= t=0 (page 3592).

Claims 1, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casser (DE 4136488 A1, See both original document and machine translation for citation).
Regarding claims 1, 4, and 9, Casser discloses the following compounds: 

    PNG
    media_image3.png
    147
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    466
    media_image4.png
    Greyscale

(P3 of original document).

The compounds above meet the limitations of formula (IV) of the instant claims wherein R1 and R2 at each occurrence are each independently selected from alkenyl; alkenylalkyl or 
    PNG
    media_image5.png
    99
    122
    media_image5.png
    Greyscale
wherein R4 is hydrogen or C1 alkyl; R5 and R6 is either hydrogen of C1 alkyl.
	Regarding claim 11, Casser discloses the dialkenyl compounds are suitable as a reactive diluent for oxidatively crosslinking alkyd resins [0013].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casser (DE 4136488 A1, See both original document and machine translation for citation) as applied to claim 1 above.
Regarding claim 10, Casser discloses a compound as shown above in claim 1.  
However, Casser does not disclose the compound has a purity of 97% or greater, as determined by high performance liquid chromatography. Since the compound is used in a similar manner and there is no structural difference as disclosed in the original specification, it would be expected the compound would have similar properties.  Regarding the method limitations, the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Casser (DE 4136488 A1, See both original document and machine translation for citation) as applied to claim 11 above in view of Kraiter (WO 2012/148886 A1).
Regarding claim 12, Casser discloses a composition as shown above in claim 11.
	However, Casser does not disclose the auxiliary co-monomer is selected from a maleimide resin, a benzoxazine resin, a vinylbenzyl ether reisn, an alkene-containing monomer, an alkyne-containing monomer, an arylcyclobutene resin, a perfluorovinyl ether resi,n or a combination thereof.  	Kraiter teaches alkyd resins may be complex branched and cross-linked polyesters having unsaturated aliphatic acid residues (alkene containing monomer) (P9/L12-15).  Kraiter is concerned with coating compositions (P1/L7-9).  Casser and Kraiter are analogous art concerned with the same field of endeavor, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the alkyd resin per the teachings of Casser with the alkyd resin having unsaturated aliphatic acid residues per the teachings of Kraiter, and the motivation to do so would have been as Kraiter suggests such resins are suitable for coatings (P1/L1/L11-23, P9/L12-15).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767